Per Curiam.
Alina Dawson Eldred was admitted to practice by this Court in 2004 and lists a business address in Washington, DC with the Office of Court Administration. Eldred now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department advises that it does not oppose Eldred’s application.
Upon reading the affidavit of Eldred sworn to August 17, 2016, and upon reading the correspondence in response by the Chief Attorney for the Attorney Grievance Committee for the Third Judicial Department, and having determined that Eldred is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
McCarthy, J.P., Garry, Rose, Devine and Mulvey, JJ., concur.
Ordered that Alina Dawson Eldred’s application to resign is granted and her nondisciplinary resignation is accepted; and it is further ordered that Alina Dawson Eldred’s name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further ordered that Alina Dawson Eldred shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.